915 F.2d 1563
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Philip Wayne BERRYMAN, Plaintiff-Appellant,v.Robert BROWN, Jr, John Jabe, Travis Jones, L. Myers, WayneJackson, J. Edwards, Dennis Straub, C. Daniels,Defendants-Appellees,Donald Houseworth, Mary Benjamin, Angeston, Allen, Defendants.
No. 89-2367.
United States Court of Appeals, Sixth Circuit.
Oct. 3, 1990.

E.D. Mich., No. 89-70383;  Hackett, J.
E.D.Mich.
AFFIRMED.
Before KENNEDY and KRUPANSKY, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
This pro se Michigan prisoner appeals the district court's order dismissing his civil rights complaint filed under 42 U.S.C. Sec. 1983.  He requests the appointment of counsel and the imposition of sanctions against appellees' counsel.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  The panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


2
Philip Berryman claimed that defendants denied him due process and eighth amendment guarantees by exposing him to pervasive risks of serious injury.  He alleged that he was transferred to the State Prison for Southern Michigan at Jackson (SPSM) despite his requests that he not be moved to that facility.  While at SPSM, Berryman was assaulted by another inmate.  He asserted that he faces a continuing threat of injury from other inmates and from prison staff.  Berryman sued defendants in their individual and official capacities.  He requested monetary, declaratory and injunctive relief.


3
Upon review we conclude that the district court properly granted defendants' motion to dismiss.  Berryman failed to demonstrate either a deliberate indifference to his safety or a pervasive risk of harm at the hands of other inmates or prison staff.   See McGhee v. Foltz, 852 F.2d 876, 880-81 (6th Cir.1988).


4
Accordingly, Berryman's motion for sanctions and the request for appointment of counsel are denied.  The district court's order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.